MEMO ENDORSED
             Case 1:20-cv-05441-KPF Document 100 Filed 08/12/20 Page 1 of 2



 O’Melveny & Myers LLP                 T: +1 415 984 8700                                                        File Number:
 Two Embarcadero Center                F: +1 415 984 8701
 28ᵗʰ Floor                            omm.com
 San Francisco, CA 94111-3823




 August 12, 2020                                                                                                 Chris Hollinger
                                                                                                                 D: +1 415 984 8906
                                                                                                                 chollinger@omm.com
 BY ECF

 The Hon. Katherine Polk Failla
 United States District Judge
 Thurgood Marshall United States Courthouse
 40 Foley Square
 New York, NY 10007

 Re:       Uniformed Fire Officers Ass’n, et al. v. de Blasio, et al., 20-cv-05441-
           KPF

 Dear Judge Failla:

        I write to request that the Court grant leave to participate as amici curiae in
 the above-captioned case to the NAACP Legal Defense and Educational Fund,
 Inc. (“LDF”), the Lawyers’ Committee For Civil Rights Under Law (“LCCR”),
 LatinoJustice PRLDEF (“LatinoJustice”), and Law For Black Lives (together,
 “Proposed Amici”). The subject of this lawsuit – public access to the disciplinary
 records of New York City police officers, and others – is central to the work of
 Proposed Amici, and Proposed Amici respectfully submit that they can assist the
 Court in addressing the questions at issue in this case. See Office of the
 Comptroller of the Currency v. Spitzer, 5-cv-5636-SHS, Dkt. No. 20 (S.D.N.Y.
 Aug. 5, 2005) (order granting LDF leave to participate as amicus curiae in
 opposition to motion for preliminary injunction).

        Since its inception, the LDF has sought to eliminate the arbitrary role of
 race in the administration of the criminal justice system by challenging laws,
 policies, and practices which discriminate against Black Americans and other
 communities of color. Among other things, LDF is lead counsel in Davis, et al. v.
 City of New York and New York City Housing Authority, 10-cv-699-AT-HBP
 (S.D.N.Y.), a class-action lawsuit which is part of the court-ordered monitoring of
 the New York City Police Department (“NYPD”) and seeks systemic reform of the
 NYPD’s discriminatory trespass enforcement practices against Black and Latinx
 residents of public housing. The LCCR is a civil rights organization founded in
 1963 at the request of President John F. Kennedy. It seeks to secure equal
 justice for all through the rule of law and, in particular, it challenges and seeks to
 rectify racial disparities within the criminal justice system.




                   Century City • Los Angeles • Newport Beach • New York • San Francisco • Silicon Valley • Washington, DC
                               Beijing • Brussels • Hong Kong • London • Seoul • Shanghai • Singapore • Tokyo
           Case 1:20-cv-05441-KPF Document 100 Filed 08/12/20 Page 2 of 2




          LatinoJustice is a national non-profit civil rights legal defense fund, which
   advocates for and defends the constitutional rights of all Latinos to ensure their
   equal protection under the law. LatinoJustice has long been engaged in criminal
   justice reform advocacy and litigation across the country, challenging racially
   discriminatory policing practices such as “Stop & Frisk” in New York City, “Stop &
   Rob” in Suffolk County, and other forms of racial profiling which impinge upon the
   constitutional rights of Latinos. Law For Black Lives is a national community of
   lawyers and legal workers committed to providing legal and policy research to
   movement organizations in order to implement long-term transformation. In its
   work, Law for Black Lives’ priorities include bail reform and decriminalization.

         If granted leave to participate, Proposed Amici will file their brief on or
   before August 14, 2020, which is the current deadline for written amicus
   submissions set by the Court.

    Dated: August 12, 2020                     Respectfully submitted,

                                               /s/ Chris A. Hollinger

                                               Chris A. Hollinger*
                                               O’MELVENY & MYERS LLP
                                               Two Embarcadero Center, 28th Floor
                                               San Francisco, CA 94111
                                               (415) 984-8906
                                               chollinger@omm.com

                                               Counsel for Proposed Amici the
                                               NAACP Legal Defense and Education
                                               Fund, Inc., the Lawyers’ Committee
                                               For Civil Rights Under Law,
                                               LatinoJustice PRLDEF, and Law For
                                               Black Lives

                                               *Application for admission pro hac vice
                                               pending
   cc: All Counsel (via ECF)



Application GRANTED. Proposed Amici may file an amicus brief on or
before August 14, 2020.

                                          SO ORDERED.

Dated: August 12, 2020
       New York, New York

                                          HON. KATHERINE POLK FAILLA                   2

                                          UNITED STATES DISTRICT JUDGE
